DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 19-20 are objected to because of the following informalities:  claims 19 and 20 are both depend from claim 0.  Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,101,570 (hereafter pat ‘570). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
In claim 1, pat ‘570 discloses in claim 1, an integrated antenna array device (col. 17, line 21) comprising: 
a circuitry component layer having bounds defining a circuitry zone, the circuitry component layer including beam steering circuitry (lines 22-24); and 
an antenna component layer overlapping the circuitry component layer within the circuitry zone (lines 25-26), the antenna component layer including one or more antenna arrays including radiating antenna elements outside the circuitry zone and interconnecting the beam steering circuitry within the circuitry zone with the radiating antenna elements outside the circuitry zone via a waveguide (lines 28-34).
In claim 2, pat ‘570 discloses in claim 4, the integrated antenna array device of claim 1, wherein the waveguide includes an elongated dielectric material encased in conductive walls (col. 17, lines 41-43).
In claim 3, pat ‘ 570 discloses in claim 9, the integrated antenna array device of claim 1, wherein the circuitry zone of the integrated antenna array device does not include a radiating antenna array (col. 17, lines 64-65).
In claim 4, pat ‘570 discloses in claim 3, the integrated antenna array device of claim 1, wherein at least one of the radiating antenna elements includes a radiating aperture of the waveguide (col. 17, lines 39-40).
In claim 5, pat. ‘570 discloses in claim 5, the integrated antenna array device of claim 1, wherein the beam steering circuitry is configured to feed the waveguide via a tap inserted into dielectric material in the waveguide (col. 17, lines 45-46).
In claim 7, pat ‘570 discloses in claim 11, a communication device having an interior and an exterior (col. 17, line 66), the communication device (line 67) comprising: 
a radiofrequency (RF) shielding display assembly on a display side of the communication device (col. 18, lines 1-2); 
a bezel region in the communication device between the RF shielding display assembly and an edge of the communication device, the bezel region being capable of passing RF radiation between the interior and the exterior of the communication device (lines 3-7); and 
an integrated antenna array device (line 8) including: 
a circuitry component layer having bounds defining a circuitry zone, the circuitry component layer including beam steering circuitry (lines 9-11); and 
an antenna component layer overlapping the circuitry component layer within the circuitry zone, the antenna component layer including one or more antenna arrays including radiating antenna elements outside the circuitry zone and interconnecting the beam steering circuitry within the circuitry zone with the radiating antenna elements outside the circuitry zone via a waveguide (lines 12-31).
In claim 8, pat ‘570 discloses in claim 13, the communication device of claim 7, wherein the waveguide includes an elongated dielectric material encased in conductive walls (col. 18, lines 35-36).
In claim 9, pat ‘570 discloses in claim 14, the communication device of claim 7, wherein the beam steering circuitry is configured to feed the waveguide via a tap inserted into dielectric material in the waveguide (col. 18, lines 39-40).
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al. (US 2019/0252771).
In claim 1, Yong discloses in Figs. 4-9, an integrated antenna array device comprising: 
a circuitry component layer (Fig. 8, bottom layer 122T of substrate 120 wherein components 116 such as transceivers mounted; [0062]) having bounds defining a circuitry zone, the circuitry component layer including beam steering circuitry ([0062]; components 116 may include control circuitry (e.g., some or all of circuitry 14 of FIG. 1) or any other desired electrical components (phase controller 62)); and 
an antenna component layer overlapping the circuitry component layer within the circuitry zone (Fig. 8, upper layer 122 of substrate 120; [0068] sometimes referred to herein as antenna layers 122A), the antenna component layer including one or more antenna arrays including radiating antenna elements (patches 110 in antenna 40 in Fig. 9) outside the circuitry zone and interconnecting ([0071] Transmission line paths 64 for antennas 40 may be embedded within transmission line layers 122T. Transmission line paths 64 may include conductive traces 136 in transmission line layers 122T (e.g., conductive traces on a given dielectric layer within transmission line layers 122T); [0072] Conductive traces 136 may be coupled to the positive antenna feed terminals of antennas 40 (e.g., positive antenna feed terminals 98 of FIGS. 6 and 7) over vertical conductive structures 114) the beam steering circuitry (62) within the circuitry zone with the radiating antenna elements outside the circuitry zone via a waveguide ([0036]; Transmission line paths in device 10 may include coaxial cable paths, microstrip transmission lines, stripline transmission lines, edge-coupled microstrip transmission lines, edge-coupled stripline transmission lines, waveguide structures for conveying signals at millimeter wave frequencies (e.g., coplanar waveguides or grounded coplanar waveguides), transmission lines formed from combinations of transmission lines of these types, etc.)
In claim 3, Yong further discloses the integrated antenna array device of claim 1, wherein the circuitry zone of the integrated antenna array device does not include a radiating antenna array (no antennas array on layer 122T).
Allowable Subject Matter
7.	Claims 6 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 18 appear to comprise allowable subject matter.

         Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mow et al. (US 10476136 B2) teaches an electronic device may be provided with wireless circuitry, a conductive housing, and a display. The display may have an active area that displays image data and an inactive area that does not display image data. The active area may completely surround the inactive area at a front face of the device. A speaker port may be aligned with the inactive area and may emit sound through the inactive area. The wireless circuitry may include first and second antenna arrays. The first array may be configured to transmit and receive wireless signals at frequencies between 10 GHz and 300 GHz through the inactive area of the display. The second array may be configured to transmit and receive wireless signals at frequencies between 10 GHz and 300 GHz through a slot in a rear wall of the conductive housing. Control circuitry may perform beam steering using the first and second arrays.
Mercer et al. (US 10013038 B2) teaches an electronic device disclosed herein includes one or more sensors for collecting data relating to a product context that an electronic device is currently placed or used in. A product context detector of the electronic device analyzes the collected data to identify the current product context, and a power controller of the electronic device alters transmission power of at least one antenna of the electronic device based on the identified product context to ensure compliance with an applicable specific absorption rate (SAR) standard.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844